

116 S4745 IS: Stop COVID–19 Test Surprise Medical Bills Act of 2020
U.S. Senate
2020-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4745IN THE SENATE OF THE UNITED STATESSeptember 29, 2020Ms. Smith (for herself, Mrs. Murray, Mrs. Shaheen, Ms. Hirono, Ms. Hassan, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo prevent surprise medical bills with respect to COVID–19 testing.1.Short titleThis Act may be cited as the Stop COVID–19 Test Surprise Medical Bills Act of 2020.2.Medical managementSection 6001 of the Families First Coronavirus Response Act (Public Law 116–127) is amended by adding at the end the following:(e)Medical managementFor purposes of this section, the term medical management includes determinations about why an individual sought testing, the nature of the clinical assessment that was associated with the testing, whether the individual was showing symptoms, what provider ordered the testing, the frequency of testing obtained by the individual, and other reviews of the encounters or events that proceeded or followed a service described in subsection (a). Such term does not include reasonable efforts by a group health plan or health insurance issuer to encourage individuals to obtain tests from lower priced providers (provided that such reasonable efforts do not delay or otherwise impede access to testing).. 3.Improvements to transparency policy(a)In generalSection 3202 of the CARES Act (Public Law 116–136) is amended by adding at the end the following:(c)Improvements to transparency policyNot later than 30 days after the date of enactment of this subsection, the Secretary of Health and Human Services shall survey a sample of providers of the items and services described in section 6001(a) of division F of the Families First Coronavirus Response Act (Public Law 116–127) regarding the cash prices for such items and services as listed by the providers on a public internet website. The Secretary shall survey no fewer than 200 providers representing a diversity of sizes, geographic locations, test types, and care settings (such as hospitals, laboratories, and free-standing emergency rooms).(d)Public reportNot later than 45 days after the date of enactment of this subsection, the Secretary of Health and Human Services shall publish a report on cash prices for items and services published under subsection (b)(1), which shall include—(1)the compliance rate of providers with the cash price publication requirement under subsection (b)(1);(2)the average cash price for each item and service described in section 6001(a) of division F of the Families First Coronavirus Response Act (Public Law 116–127) and published under subsection (b)(1);(3)with respect to each such item and service, a comparison of such average cash price to the reimbursement rate under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.); and(4)any outlier cash prices published under subsection (b)(1) (including the names of the providers charging such prices) that substantially exceed the average cash price.. 4.Guidance on billing for provider visits associated with COVID–19 testingThe Secretary of Health and Human Services, the Secretary of Labor, and the Secretary of the Treasury, shall jointly issue guidance, not later than 30 days after the date of enactment of this Act for purposes of clarifying—(1)the process for submitting claims for items and services described in section 6001(a) of the Families First Coronavirus Response Act (Public Law 116–127) to ensure that individuals enrolled in individual or group health insurance coverage or group health plans to whom such items and services are furnished are not subject to cost-sharing or prior authorization or other medical management requirements; and(2)that providers should not collect cost-sharing amounts from individuals seeking items and services described in section 6001(a) of such Act. 